DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 02/02/2021 has been received and entered into the case record.
Claims 1, 2 and 10 are amended. 
Claims 5 and 6 are cancelled  
Claims 1-4 and 7-10 are pending and have been examined on the merits. 
All arguments have been fully considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US2003/0068815; IDS Reference No A1, filed on 04/29/2019) in view of Ulbert et al. (US2016/0158339; previously cited in PTO-892 filed on 11/02/2020), Ohan et al. (2002. J Biomed Mater Res 60: 384–391; previously cited in PTO-892 filed on 11/02/2020) and Wollensak et al. (2003. Am J Ophthalmol 135: 620–627; previously cited in PTO-892 filed on 11/02/2020).

Ulbert et al. teaches that low electron beam irradiation to sterilize and inactivate viruses is used at an acceleration energy between 250 and 400 keV when administering a dose of at least 50 kGy to 250kGy (para. 0067, 0071). 
Ohan et al. teaches using ultraviolet irradiation to expedite crosslinking of collagen (Abstract). The implantable collagen is immersed in glucose and then exposed to UV light at a dose of 26 J/cm2 (p. 385). Ohan further states that collagen has biological properties beneficial for transplantation and the crosslinking effect further aids in strength and durability (p.384).
It would be obvious to one of ordinary skill in the art to crosslink the collagen of a transplant with glucose and UV light as taught by Ohan et al. and sterilize and crosslink the transplant via electron beams at the specified dose taught by Stone et al. and the acceleration energy as taught by Ulbert et al. and additionally utilize an enzyme while crosslinking as also taught by Stone et al. with a reasonable expectation of success. An artisan would be motivated to use both glucose and UV light and electron irradiation in the preparation of transplants. The glucose and UV light have been shown to significantly improve physical properties of collagen over that of no UV light exposure or the absence of glucose (Ohan et al., p. 389). The resorption rate after implantation of transplants is largely controlled by the extent of the crosslinking (Ohan et al., p. 389). Thus it would be beneficial to have two steps in which crosslinking occurs (i.e. UV and electron beam steps) in addition to the sterilizing effect of the electrons at the dose and acceleration taught by both Ulbert et al. and Stone et al. An artisan would be additionally 
These references do not teach the substance as a photo initiator and more specifically a vitamin, nor that the ultraviolet light is administered at a dose 100 mJ/cm2 to 2500 mJ/cm2.
Wollensak et al. teaches that riboflavin (i.e. a vitamin) is a common photosensitizer (i.e. photo initiator) that reacts to being exposed to UVA light that initiates crosslinking (Abstract, p. 621). Wollensak further teaches that the riboflavin/UVA treatment irradiates the endothelial cells with a dose of 0.27 J/cm2 (p. 626). Wollensak et al. uses this method in order to treat keratoconus which is a conelike distension of the cornea tissue in which the crosslinking due to riboflavin and UVA light makes the tissue more rigid (p. 626, 620).
It would be obvious to one of ordinary skill in the art to utilize riboflavin and a UVA dosage of 0.27 J/cm2 as taught by Wollensak in the method of preparing a xenograft via crosslinking and irradiation as taught by Stone et al., Ulbert et al. and Ohan et al. with a reasonable expectation of success. An artisan would be motivated to utilize riboflavin as it is a known photosensitizer when exposed to UV radiation and a dose of 0.27 J/cm2 (i.e. between 100 and 2600 mJ/cm2; 270 mJ/cm2) because it is well under the level of UV radiation that causes lens damage in corneas, is under the cytotoxic threshold of irradiance which has been proved to be 0.65 J/cm2 and produces a desirable effect of crosslinking which strengthens the biomechanical stress-strain measurements (Wollensak et al., p. 620, 625-626). Additionally as taught previously by Ohan et al., the resorption rate after implantation of transplants is largely controlled by the extent of the crosslinking (p. 389)
Therefore, the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.


Response to Arguments
Applicant’s arguments on page 4 filed on 02/02/2021 with respect to 112(b) have been fully considered and are persuasive.
Examiner agrees that “characterized” only appears in the claim set before the preliminary amendment and that the instant specification provides for one or more of the substances in the fluid which can be a sugar, amino acid and/or enzyme
The 112(b) rejection has been withdrawn.
Applicant's arguments filed on 02/02/2021 have been fully considered but they are not persuasive. 
On pages 5-6, Applicant argues that Stone, Ulbert, Ohan and Wollensak alone or in combination fail to teach or suggest the features of amended claim 1. Applicant argues that Ohan fails to make up deficiencies in Stone/Ulbert as Ohan teaches expediting collagen crosslinking with glucose-incorporated UV- exposed collagen to only one side of the collagen film with 2,600 mJ/cm2 of UV light. Ohan is silent on exposing the entire surface of the transplant to UV light and applies a higher dosage than what is claimed. Applicant additionally argues that Wollensak fails to make up for the deficiencies of Stone, Ulbert and Ohan as it is directed towards treating a disease in situ, not a transplant. Furthermore the crosslinking is carried out with a dose of 650 mJ/cm2 but that is for a dose with a cornea treated with riboflavin drops in the eye of a patient. Additionally Wollensak is silent on the limitation of exposing UV light to the entire surface of a transplant and only exposes the outwards facing side of the cornea.
Examiner disagrees. Stone et al. teaches the sterilization of xenografts, meaning that the entirety of the xenograft (i.e. the entirety of the surface) is sterilized by one or more radiation treatments of which could be sterilizing irradiation in the form of electron beams at a dose of 17.8kGy or ultraviolet radiation treatments (Abstract, para. 0006, 0007, 0010, 0032, 0057). Additionally, although not explicitly stated that the entirety of the xenograft is exposed it would have been obvious to one of ordinary skill in the art to treat the entirety of a transplant with UV light and accelerated electrons as shown in the cited 2 (i.e. between 100 and 2600 mJ/cm2; 270 mJ/cm2). Although it is carried out in the presence of riboflavin, Claim 4 states that the first liquid contains a substance which included a photo-initiator wherein the photo-initiator is a vitamin (i.e riboflavin) and therefore it would be obvious to utilize a riboflavin crosslinking UVA dosage in the present invention. Finally, as claim 1 was amended effectively changing the metes and bounds of the invention by requiring a sugar and another substance such as an enzyme instead of a sugar and/or another substance. The rejection has been made to reflect that in that Stone et al. teaches enzymes in the liquid the xenograft is immersed in.
On pages 6-7, Applicant argues that the dependent claims further distinguish the present invention from the cited references in that no reference teaches both a sugar and a vitamin (as in Claim 4), cited references fail to teach exposure to ultraviolet radiation and the impingement with accelerated, low energy electrons while being immersed in a second liquid (as in Claim 9), and references fail to teach a second liquid which contains a substance that initiates and or activates networking of collagen (as in Claim 10). 
While Examiner agrees that no one reference teaches these limitations, however the combined references and provided motivations do. In regard to Claim 4, the combined references of Wollensak and Ohan teach both a sugar and a vitamin in that they are both agents used for crosslinking with UV light. In regard to claim 9, Stone et al. teaches the impingement while immersed in a liquid containing a glutaraldehyde and therefore a second liquid than that of the liquid containing sugars. In regard to claim 10, glutaraldehyde in the second liquid initiates and/or activates the networking of collagen.
Therefore the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635